A petition for rehearing is asked as to the injunction suit, on the ground that it involved 2,000,000 feet of logs the company contemplated cutting in 1930 under the contract of February 18, 1929. The agreement of the lumber company to purchase did not vest title in it, equitable or otherwise, to the standing timber. Title to logs under the terms of that agreement would not vest until paid for, scaled and measured. None of these conditions obtained as to this 2,000,000 feet of timber on the second Monday of January, 1930. At the close of 1929 there was a balance to the credit of the lumber company of about a thousand dollars on the 1929 operations. On April 3, 1930, the company made a substantial payment. It then advanced $8,000 on account of the 2,000,000 feet it contemplated cutting that year. This timber, like the timber cut the year before, was on the second Monday of January the property of the government, exempt on that date and throughout the year. The petition for rehearing is denied.
Givens, C.J., and Lee and Varian, JJ., concur. *Page 140